Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 25, 2020

                                            No. 04-20-00144-CV

                                    IN RE THE GEO GROUP, INC.

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On March 13, 2020, relator filed a petition for writ of mandamus and a motion for
temporary relief. After considering the petition and the record, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX.
R. APP. P. 52.8(a). Relator’s motion for temporary relief is denied as moot.

        It is so ORDERED on March 25, 2020.



                                                                      _____________________________
                                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI16343, styled Human Rights Defense Center v. The GEO Group,
Inc., pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.